Name: 2005/860/EC: Political and Security Committee Decision ACEH/1/2005 of 15 November 2005 on the establishment of the Committee of Contributors for the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission Ã¢  AMM)
 Type: Decision
 Subject Matter: international security;  European construction;  international affairs;  EU institutions and European civil service;  Asia and Oceania
 Date Published: 2005-12-03; 2006-06-29

 3.12.2005 EN Official Journal of the European Union L 317/16 POLITICAL AND SECURITY COMMITTEE DECISION ACEH/1/2005 of 15 November 2005 on the establishment of the Committee of Contributors for the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) (2005/860/EC) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25, thereof, Having regard to Council Joint Action 2005/643/CFSP of 9 September 2005 on the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) (1), and in particular Article 10(3), thereof, Whereas: (1) Under Article 10(3) of Joint Action 2005/643/CFSP, the Council authorised the Political and Security Committee (PSC) to establish a Committee of Contributors for the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM). (2) On 10 December 2002, the Council approved Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations, which developed the arrangements for the participation of third States in civilian crisis management operations, including the setting-up of a Committee of Contributors. (3) The Committee of Contributors is to play a key role in the day-to-day management of the mission; it is to be the main forum for discussing all problems relating to the day-to-day management of the mission; the PSC, which exercises the political control and strategic direction of the mission, it is to take account of the Committees views, HAS DECIDED AS FOLLOWS: Article 1 Establishment A Committee of Contributors for the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) (hereafter called the CoC) is hereby established. Article 2 Functions 1. The CoC may express views. the PSC shall take such views into account and exercise the political control and strategic direction of the mission. 2. The CoCs terms of reference are laid down in the Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations. Article 3 Composition 1. All EU Member States shall be entitled to be present at the CoCs discussions. However, only contributing States will take part in the day-to-day management of the mission. Representatives of the third States participating in the mission may attend CoC meetings. A representative of the Commission of the European Communities may also attend CoC meetings. 2. The CoC shall receive regular information from the Head of Mission. Article 4 Chair For the mission referred to in Article 1, the CoC shall be chaired, in accordance with the Consultations and Modalities referred to in Article 2(2), by a representative of the Secretary-General/High Representative, in close consultation with the Presidency. Article 5 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chairs initiative, or at the request of a representative of a participating State. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chairman shall be responsible for conveying the outcome of the CoCs discussions to the PSC. Article 6 Confidentiality 1. The Council Security Regulations shall apply to the CoCs meetings and proceedings. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 15 November 2005. For the Political and Security Committee The Chairperson J. KING (1) OJ L 234, 10.9.2005, p. 13.